Citation Nr: 1622039	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection of degenerative disc disease of the lumbar spine.

2. Entitlement to service connection of erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and a September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2009 rating decision denied service connection of the Veteran's low back disability, among other things.  The September 2013 rating decision denied service connection for erectile dysfunction.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Houston RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran testified that while serving in Vietnam, he fell from a moving vehicle and was injured.  According to the Veteran's testimony, since that time, he has experienced significant and regular back pain, which he claims has also interfered with his sexual functioning.  

A review of the claims file does indicate that the Veteran may currently have both a low back disability and erectile dysfunction.  Moreover, the record indicates that the Veteran did serve in Vietnam and contains a statement  from the Veteran's past treatment provider who recalls having provided chiropractic care in the 1970's for back complaints the Veteran attributed to an in-service fall.  Accordingly, there does appear to be evidence that the Veteran has current disabilities which may be associated with his service.  As such, the need for an examination and medical opinion relating to the lumbar spine is  indicated.  

With respect to the Veteran's erectile dysfunction, the Board notes the Veteran's testimony that he was told by his doctors that his erectile dysfunction is impacted by his currently diagnosed diabetes, hypertension, ischemic heart disease, and post-traumatic stress disorder (PTSD).  What is more, the Veteran has been service connected for diabetes, peripheral neuropathy, hypertensive heart disease, and PTSD.  The Veteran was provided with a VA medical examination of his erectile dysfunction in September 2013.  However, this contained very little information, and only addressed the question of causation of erectile dysfunction secondary to the Veteran's diabetes mellitus.  Additional examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify an additional relevant records of treatment he wants considered in connection with his claim, which records should be sought. 

2. Schedule the Veteran for a medical examination of his lower spine with an appropriately qualified medical professional in order to assess the nature, extent, and etiology of any low back disability.    

In arranging this examination, the examiner should be provided with access to the Veteran's electronic case file.  The examiner should conduct all indicated studies, tests, or examinations to identify the Veteran's low back disability and offer an opinion to whether it is at least as likely as not that the Veteran's low back disability is causally or etiologically related to the Veteran's service, including any fall from a vehicle.    

In offering this opinion, the examiner should provide clear supporting rationale for any and all opinions or conclusions expressed, with specific references to evidence the examiner found relevant.  

3. After completing the above development, return the claims file to the September 2013 VA medical examiner who examined the Veteran's erectile dysfunction or other appropriate person in order to obtain an addendum opinion.

In arranging for this opinion, the examiner must be provided with access to the Veteran's electronic case file.  After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's service, to include a fall from a vehicle.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused, or aggravated, by any of the Veteran's service connected disabilities, singularly or in combination, including peripheral neuropathy, hypertensive heart disease, diabetes mellitus, or PTSD.  In so doing, the examiner is reminded that the term "aggravation" is defined as a permanent worsening of the disorder, beyond its natural progression.

Finally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused, or aggravated, by the Veteran's low back disability.

4. After completing the above development, as well as any other development as may become indicated, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

